Walker, J. This was a bill in chancery, filed in the Circuit Court of Kane county, for the purpose of enjoining the president and trustees of the town of St. Charles, from subscribing to the capital stock of a railroad company, and from issuing the bonds of the city in payment of the same. No objections to the notice calling the election to determine whether the city would subscribe for such stock, or irregularity in the mode of conducting the election, in the canvass of the votes, or any of the other preliminary steps, is urged, but the relief sought is placed alone upon the unconstitutionality of the law authorizing the city to subscribe for the stock and pay their subscription by issuing its bonds. The act under which this subscription is attempted to be made, was adopted February 21,1859, (Special Laws, p. 684,) and expressly authorizes the city to become a stockholder in this road, if a majority of its citizens shall so determine by vote, in the mode prescribed. But the objection urged, is that the legislature has no constitutional warrant to authorize cities, counties or other municipal bodies, to subscribe stock in railroads, within or running through their' jurisdiction. This being the only question presented by this record for our consideration, we deem it unnecessary to discuss the various provisions of the constitution involved in the question, in this opinion, as they were all raised, discussed and determined in the case of Johnson v. Stark County, decided at the present term. Ante, p. 75. We, in accordance with the conclusions there arrived at, must hold that the legislature has competent authority to authorize such subscriptions. The decree of the court below is reversed, and the bill dismissed for want of equity. • Decree reversed.